Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 9-12, 18-25, 31, 33, 34, and 36-44 are pending.
Claims 1, 4, 6, and 32 are canceled.
Claims 9, 11, 20-25, 31, 33, 34, 38, and 40-44 are withdrawn.
Claims 10, 12, 18, 36, 37, and 39 are currently amended.
Claims 10, 12, 18, 19, 36, 37, and 39 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 102(a)(1)
The rejection of claims 36 and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (US PG PUB 2008/0312096, publication date: 12/18/2008) is withdrawn in view of the claim amendments, dated 11/05/2021.

35 U.S.C. 112(a)
The rejection of claims 10, 12, 18, 19, and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112
(pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the claim amendments, dated 11/05/2021. Claims 1 and 6 are canceled.

Rejections Maintained
35 U.S.C. 101
The rejection of claims 10, 12, 18, 19, 36, 37, and 39 under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained. Claims 1, 4, and 6 are canceled.

Response to Arguments
	In Applicant Arguments, dated 11/05/2021, Applicant asserts that the newly amended claims are patent eligible subject matter under 35 U.S.C. 101:
As amended, claims 10, 12, 36, 37, and 39 recite a composition comprising “a pharmaceutically acceptable carrier.” The recitation of “a pharmaceutically acceptable carrier” adds additional elements to the composition that amount to significantly more than the judicial exception for subject matter eligibility. The composition as a whole has different structural and physical characteristics than its naturally-occurring components. Therefore, claims 10, 12, 36, 37, and 39, as amended, are directed to eligible subject matter under 35 U.S.C. 101.
The Examiner additionally rejected claims 18 and 19 under 35 U.S.C. 101, however, claims 18 and 19 are directed to HLA multimers. A person having ordinary skill in the art would appreciate that an HLA multimer is molecule that is designed and constructed, and which does not occur in nature. The mere recitation of a naturally-occurring component in a claim does not render the claimed subject matter ineligible for patenting. The inventions of claims 18 and 19, as a whole, have different and additional structural and physical characteristics than their naturally-occurring components. Therefore, claims 18 and 19 also are directed to eligible subject matter under 35 U.S.C. 101.

Applicant’s arguments have been fully considered but are not deemed persuasive. It is noted that the claims have been amended to recite a composition that comprises a tumor antigen peptide (or a polynucleotide encoding said tumor antigen peptide) and a pharmaceutically acceptable carrier. It is further noted that the phrase “pharmaceutically acceptable carrier” is broad and encompasses a large number of different carriers or excipients, including water. Raschke (Current Opinion in Structural Biology, 16: 152-159, 2006) teaches that “[t]he structure 
With respect to claims 18 and 19, these claims recite a multimer that comprises an HLA molecule and one of the claimed tumor antigen peptides. It is well-known in the art that in nature, both cytotoxic T cells and helper T cells recognize tumor antigen peptides that are 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NELSON B MOSELEY II/Examiner, Art Unit 1642